UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-17F-2 CERTIFICATE OF ACCOUNTING OF SECURITIES AND SIMILAR INVESTMENTS IN THE CUSTODY OF MANAGEMENT INVESTMENT COMPANIES PURSUANT TO RULE N-17F-2 [17 CFR 270.17F-2] 1. Investment Company Act File Number: Date Examination completed: 811 -05583 May 29, 2015 2. State Identification Number: AL AK AZ AR CA CO CT DE DC FL GA HI ID IL IN IA KS KY LA ME MD MA MI MN MS MO MT NE NV NH NJ NM NY NC ND OH OK OR PA RI SC SD TN TX UT VT VA WA WV WI WY PUERTO RICO 3. Exact name of investment company as specified in registration statement: Franklin Templeton Variable Insurance Products Trust Franklin Flex Cap Growth VIP Fund Franklin Founding Funds Allocation VIP Fund Franklin Large Cap Value VIP Fund Franklin Managed Volatility Global Allocation VIP Fund Franklin Rising Dividends VIP Fund Franklin Small Cap Value VIP Fund Franklin Small-Mid Cap Growth VIP Fund Franklin Strategic Income VIP Fund Templeton Developing Markets VIP Fund Templeton Foreign VIP Fund 4. Address of principal executive office: (number, street, city, state, zip code) One Franklin Parkway, San Mateo, CA 94403 [PWC LOGO] Report of Independent Registered Public Accounting Firm To the Board of Trustees of Franklin Limited Duration Income Trust Templeton Global Investment Trust Franklin Real Estate Securities Trust Franklin Strategic Series Franklin High Income Trust Franklin Money Fund Franklin Templeton Money Fund Trust Institutional Fiduciary Trust Franklin Global Trust Franklin Gold and Precious Metals Fund Franklin Universal Trust Templeton China World Fund Templeton Emerging Markets Fund Templeton Emerging Markets Income Fund Templeton Global Income Fund Templeton Income Trust Franklin Custodian Funds Franklin Strategic Mortgage Portfolio Franklin Investors Securities Trust Franklin Templeton Global Trust Franklin Templeton International Trust Franklin Value Investors Trust Templeton Developing Markets Trust Franklin Fund Allocator Series Franklin Templeton Variable Insurance Products Trust Templeton Institutional Funds Franklin ETF Trust and the Board of Directors of Templeton Russia and East European Fund, Inc. Templeton Dragon Fund, Inc. PricewaterhouseCoopers LLP, PricewaterhouseCoopers Center, 300 Madison Avenue, New York, NY 10017 T: (646) 471 3000, F: (813) 286 6000, www.pwc.com/us We have examined management's assertion, included in the accompanying Management Statement Regarding Compliance with Certain Provisions of the Investment Company Act of 1940, that the funds (see Attachment I), (hereafter referred to as the “Funds”) complied with the requirements of subsections (b) and (c) of Rule 17f-2 under the Investment Company Act of 1940 (“the Act”) as of January 31, 2015. Management is responsible for the Funds' compliance with those requirements. Our responsibility is to express an opinion on management's assertion about the Funds' compliance based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Funds' compliance with those requirements and performing such other procedures as we considered necessary in the circumstances. Included among our procedures were the following tests performed as of January 31, 2015 and with respect to agreement of security purchases and sales, for the periods indicated in Attachment I: Without prior notice to management, confirmation of all securities held by Franklin Templeton Investors Services, Inc., transfer agent, as they pertain to the security positions owned by the Funds and held in book entry form. Reconciliation of such security positions to the books and records of the Funds. Agreement of 100 security purchases and 100 security sales, since our last report, from the books and records of the Funds to the records of the transfer agent. We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Funds' compliance with specified requirements. In our opinion, management's assertion that the Funds were in compliance with the requirements of subsections (b) and (c) of Rule 17f-2 of the Investment Company Act of 1940 as of January 31, 2015 with respect to securities reflected in the investment accounts of the Funds is fairly stated, in all material respects. This report is intended solely for the information and use of, management, the Board of Trustees and Board of Directors and the Securities and Exchange Commission and is not intended to be and should not be used by anyone other than these specified parties. /s/PRICEWATERHOUSECOOPERS, LLP May 29, 2015 Management Statement Regarding Compliance With Certain Provisions of the Investment Company Act of 1940 We, as members of management of the Franklin Templeton Funds indicated in Attachment I (the “Funds”), are responsible for complying with the requirements of subsections (b) and (c) of Rule 17f-2, “Custody of Investments by Registered Management Investment Companies,” of the Investment Company Act of 1940. We are also responsible for establishing and maintaining effective internal controls over compliance with those requirements. We have performed an evaluation of the Funds’ compliance with the requirements of subsection (b) of Rule 17f-2, as interpreted in Franklin Investors Securities Trust SEC No-Action Letter (publicly available September 24, 1992), and subsection (c) of Rule 17f-2 of the Investment Company Act of 1940, as of January 31, 2015, and for the periods indicated in Attachment I. Based on this evaluation, we assert that the Funds were in compliance with the requirements of subsection (b) of Rule 17f-2, as interpreted in Franklin Investors Securities Trust SEC No-Action Letter (publicly available September 24, 1992), and subsection (c) of Rule 17f-2 of the Investment Company Act of 1940, as of January 31, 2015, and for the periods indicated in Attachment I, with respect to securities reflected in the investment accounts of the Funds. By: /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Franklin Funds Board Date May 29, 2015 /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief Accounting Officer Templeton Funds Board Date May 29, 2015 /s/ROBERT G. KUBILIS Robert G. Kubilis Chief Financial Officer and Chief Accounting Officer Franklin New Jersey Funds Board Date May 29, 2015 /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date May 29, 2015 Attachment I Fund Period Franklin Limited Duration Income Trust July 1, 2014 - January 31, 2015 Templeton Global Investment Trust: Templeton BRIC Fund July 1, 2014 - January 31, 2015 Templeton Emerging Markets Balanced Fund July 1, 2014 - January 31, 2015 Templeton Emerging Markets Small Cap Fund July 1, 2014 - January 31, 2015 Templeton Frontier Markets Fund July 1, 2014 - January 31, 2015 Templeton Global Balanced Fund July 1, 2014 - January 31, 2015 Templeton Russia and East European Fund, Inc. July 1, 2014 - January 31, 2015 Franklin Real Estate Securities Trust: Franklin Real Estate Securities Fund July 1, 2014 - January 31, 2015 Franklin Strategic Series: Franklin Biotechnology Discovery Fund July 1, 2014 - January 31, 2015 Franklin Flex Cap Growth Fund July 1, 2014 - January 31, 2015 Franklin Focused Core Equity Fund July 1, 2014 - January 31, 2015 Franklin Global Government Bond Fund July 1, 2014 - January 31, 2015 Franklin Growth Opportunities Fund July 1, 2014 - January 31, 2015 Franklin Natural Resources Fund July 1, 2014 - January 31, 2015 Franklin Small Cap Growth Fund July 1, 2014 - January 31, 2015 Franklin Small-Mid Cap Growth Fund July 1, 2014 - January 31, 2015 Franklin Strategic Income Fund July 1, 2014 - January 31, 2015 Franklin High Income Trust: Franklin High Income Fund July 1, 2014 - January 31, 2015 Franklin Money Fund July 1, 2014 - January 31, 2015 Franklin Templeton Money Fund Trust: Franklin Templeton Money Fund July 1, 2014 - January 31, 2015 Institutional Fiduciary Trust: Money Market Portfolio July 1, 2014 - January 31, 2015 Franklin Global Trust: Franklin Emerging Market Debt Opportunities Fund July 1, 2014 - January 31, 2015 Franklin International Growth Fund July 1, 2014 - January 31, 2015 Franklin Large Cap Equity Fund July 1, 2014 - January 31, 2015 Franklin Gold and Precious Metals Fund July 1, 2014 - January 31, 2015 Franklin Universal Trust July 1, 2014 - January 31, 2015 Templeton China World Fund July 1, 2014 - January 31, 2015 Templeton Emerging Markets Fund July 1, 2014 - January 31, 2015 Templeton Emerging Markets Income Fund July 1, 2014 - January 31, 2015 Templeton Global Income Fund July 1, 2014 - January 31, 2015 Templeton Income Trust: Templeton Constrained Bond Fund July 1, 2014 - January 31, 2015 Templeton Emerging Markets Bond Fund July 1, 2014 - January 31, 2015 Templeton Global Bond Fund July 1, 2014 - January 31, 2015 Templeton Global Total Return Fund July 1, 2014 - January 31, 2015 Templeton International Bond Fund July 1, 2014 - January 31, 2015 Franklin Custodian Funds: Franklin DynaTech Fund July 1, 2014 - January 31, 2015 Franklin Growth Fund July 1, 2014 - January 31, 2015 Franklin Income Fund July 1, 2014 - January 31, 2015 Franklin U.S. Government Securities Fund July 1, 2014 - January 31, 2015 Franklin Utilities Fund July 1, 2014 - January 31, 2015 Franklin Strategic Mortgage Portfolio July 1, 2014 - January 31, 2015 Franklin Investors Securities Trust: Franklin Adjustable U.S. Government Securities Fund July 1, 2014 - January 31, 2015 Franklin Balanced Fund July 1, 2014 - January 31, 2015 Franklin Convertible Securities Fund July 1, 2014 - January 31, 2015 Franklin Equity Income Fund July 1, 2014 - January 31, 2015 Franklin Floating Rate Daily Access Fund July 1, 2014 - January 31, 2015 Franklin Low Duration Total Return Fund July 1, 2014 - January 31, 2015 Franklin Total Return Fund July 1, 2014 - January 31, 2015 Franklin Templeton Global Trust: Templeton Hard Currency Fund July 1, 2014 - January 31, 2015 Franklin Templeton International Trust: Franklin Global Allocation Fund July 1, 2014 - January 31, 2015 Franklin India Growth Fund July 1, 2014 - January 31, 2015 Franklin World Perspectives Fund July 1, 2014 - January 31, 2015 Franklin Value Investors Trust: Franklin All Cap Value Fund July 1, 2014 - January 31, 2015 Franklin Balance Sheet Investment Fund July 1, 2014 - January 31, 2015 Franklin Large Cap Value Fund July 1, 2014 - January 31, 2015 Franklin MicroCap Value Fund July 1, 2014 - January 31, 2015 Franklin MidCap Value Fund July 1, 2014 - January 31, 2015 Franklin Small Cap Value Fund July 1, 2014 - January 31, 2015 Templeton Developing Markets Trust July 1, 2014 - January 31, 2015 Franklin Fund Allocator Series: Franklin Conservative Allocation Fund July 1, 2014 - January 31, 2015 Franklin Corefolio Allocation Fund July 1, 2014 - January 31, 2015 Franklin Founding Funds Allocation Fund July 1, 2014 - January 31, 2015 Franklin Growth Allocation Fund July 1, 2014 - January 31, 2015 Franklin LifeSmart 2015 Retirement Target Fund July 1, 2014 - January 31, 2015 Franklin LifeSmart 2020 Retirement Target Fund July 1, 2014 - January 31, 2015 Franklin LifeSmart 2025 Retirement Target Fund July 1, 2014 - January 31, 2015 Franklin LifeSmart 2030 Retirement Target Fund July 1, 2014 - January 31, 2015 Franklin LifeSmart 2035 Retirement Target Fund July 1, 2014 - January 31, 2015 Franklin LifeSmart 2040 Retirement Target Fund July 1, 2014 - January 31, 2015 Franklin LifeSmart 2045 Retirement Target Fund July 1, 2014 - January 31, 2015 Franklin LifeSmart 2050 Retirement Target Fund July 1, 2014 - January 31, 2015 Franklin Moderate Allocation Fund July 1, 2014 - January 31, 2015 Franklin Multi-Asset Real Return Fund July 1, 2014 - January 31, 2015 Franklin Templeton Variable Insurance Products Trust: Franklin Flex Cap Growth VIP Fund July 1, 2014 - January 31, 2015 Franklin Founding Funds Allocation VIP Fund July 1, 2014 - January 31, 2015 Franklin Large Cap Value VIP Fund July 1, 2014 – November 7, 2014 Franklin Managed Volatility Global Allocation VIP Fund July 1, 2014 - January 31, 2015 Franklin Rising Dividends VIP Fund July 1, 2014 - January 31, 2015 Franklin Small Cap Value VIP Fund July 1, 2014 - January 31, 2015 Franklin Small-Mid Cap Growth VIP Fund July 1, 2014 - January 31, 2015 Franklin Strategic Income VIP Fund July 1, 2014 - January 31, 2015 Templeton Developing Markets VIP Fund July 1, 2014 - January 31, 2015 Templeton Foreign VIP Fund July 1, 2014 - January 31, 2015 Templeton Dragon Fund, Inc. July 1, 2014 - January 31, 2015 Templeton Institutional Funds: Emerging Markets Series July 1, 2014 - January 31, 2015 Foreign Equity Series July 1, 2014 - January 31, 2015 Franklin ETF Trust: Franklin Short Duration U.S. Government ETF July 1, 2014 - January 31, 2015
